Citation Nr: 0428226	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
right great toe on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for gouty arthritis of the right great toe 
as secondary to her service-connected hypertension.  This 
case was previously before the Board in April 2003, at which 
time it was remanded for additional development of the 
record.  The case is again before the Board for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
gouty arthritis of the right great toe on the basis that it 
is secondary to her service-connected hypertension.  VA 
medical records disclose that the veteran was seen in 
November 1998 and reported that her right great toe hurt.  
She denied any trauma, but related a history of hypertension 
and indicated that she was taking medication for it.  
Following an examination, the assessment was podagra, 
probable acute gouty arthritis.  The examiner indicated that 
the anti-hypertensive medication would be discontinued.  In a 
statement dated in April 1999, it was indicated that when the 
veteran had been seen in November 1998, she was diagnosed 
with gouty arthritis probably exacerbated by medication (that 
had subsequently been discontinued) that was used for 
treatment of hypertension.  

In its remand in April 2003, the Board requested that the RO 
obtain the veteran's treatment records and then the claims 
folder was to be referred to a VA physician to determine if 
the veteran had gouty arthritis of the right great toe and, 
if so, whether it was related to hypertension or any 
treatment for it.  Although the RO did procure the requested 
medical records, instead of having a physician review the 
claims folder, it scheduled the veteran for an examination.  
Since the veteran failed to report for that examination, the 
requested medical opinion was not obtained.  No separate 
request for a review of the claims folder by a VA physician 
was made.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the nature and 
etiology of any disability of the right 
great toe.  The veteran should be 
informed of the potential consequences of 
her failure to report for a scheduled VA 
examination.  A copy of such notice 
should be placed in the claims folder.  
All necessary tests should be performed.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran has 
gouty arthritis of the right great toe 
and, if so, whether it is related to 
hypertension or any treatment therefor.

If the veteran does not report for the 
scheduled VA examination, the veteran's 
claims file should be sent to an 
appropriate VA physician.  After 
reviewing the veteran's medical history 
in the claims file, the VA examiner 
should determine what disability, if any, 
to include gouty arthritis, the veteran 
has of the right great toe.  If any 
disability is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected hypertension, or 
treatment for the service-connected 
hypertension, caused or aggravated the 
veteran's right great toe disability.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


